             Case 2:12-cv-06867-WB Document 349 Filed 06/26/19 Page 1 of 1


                  IN THE UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF PENNSYLVANIA

                                                   I Civil. ACTION
                                      Plaintiff
DARYOUSB TAHA
        V.
                                                                                 FILED
BUCKS COUNTY ET AL                                      No.12-6867
                                      Defendant

                      NOTICE OF FILING OF OFFICIAL TRANSC

     Notice is hereby given that an official transcript of a proceeding held on5/2 l/19-5/28/l 9 has
been filed by the Office of the Clerk of Court in the above-captioned matter. The parties have
seven (7) business days to file with the court a Notice of Intent to Request Redaction of this
transcript. If no such Notice is filed, the transcript may be made remotely electronically available
to the public without redaction after ninety (90) calendar days.

    Un_less otherwise ordered by the court, the attorney must review the following portions of the1·
transcnpt:

    •            opening and closing statements made on the party's behalf;                           I
    •            statements of the party;
    •            the testimony of any witnesses called by the party;
    •            sentencing proceedings; and
    •            any other portion of the transcript as ordered by the court .

    Any party needing a copy of the transcript to review for redaction purposes may purchase a
copy through the Office of the Clerk of Court or view the document at the Clerk's Office public
terminal.



                                                                 Joe Lavin Deputy Clerk

Date: 6/27/19

                                        Certificate of Service

   I hereby certify that on 6/71)119 , I served the forgoing notice upon the parties in this matter via
e-mail and/or via first-class mail as indicated in the attached Notice of Electronic filing.
